                       IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                               CHARLOTTE DIVISION
                      CRIMINAL ACTION NO. 3:12-CR-00239-GCM
 UNITED STATES,

                  Plaintiff,

     v.                                                            ORDER

 CARRIE TYSON,

                  Defendant.


          THIS MATTER comes before the Court upon the pro se Motion for Compassionate

Release/Reduction of Sentence (ECF Doc. 1336) and pro se Motion to Appoint Counsel (ECF

Doc. 1345), both filed by Defendant Carrie Tyson. The Government filed a Memorandum in

Opposition to Defendant’s Motion for Compassion Release (ECF Doc. 1340), and a Supplemental

Response (ECF Doc. 1344). For the reasons indicated below, the Court finds that Defendant’s

motions should be denied.

          I.     BACKGROUND

          In brief, Defendant was a leader in a racketeering conspiracy and pled guilty to Count One,

RICO Conspiracy, under 18 U.S.C. § 1962. Defendant is currently serving a 216-month term of

imprisonment, with a three-year term of supervised release to follow. Defendant’s offense conduct

shows a long history of fraudulent and deceitful conduct associated with this racketeering

conspiracy.

          Defendant now seeks for the Court to reduce her sentence and afford her compassionate

release due to the circumstances surrounding COVID-19 in conjunction with her age and her

various health conditions. Specifically, Defendant asserts that she has issues with her left thyroid,
is obese, has hypertension, has issues with her throat, has vision difficulties, has previously tested

positive for COVID-19, and has received inadequate medical care. The Government opposes

Defendant’s motion. The Government has also noted that the Bureau of Prisons offered to

administer the COVID-19 vaccine to Defendant, and she refused the vaccination.

           II.      DISCUSSION

                 A. Motion for Compassionate Release/Reduction of Sentence

           In relevant part, Title 18 of the United States Code, Section 3582, allows a defendant to

file a motion seeking to modify her sentence for “extraordinary and compelling reasons,” after the

defendant has exhausted “all administrative rights to appeal a failure of the Bureau of Prisons to

bring a motion on the defendant’s behalf” or after thirty days have lapsed “from the receipt of such

a request by the warden of the defendant’s facility, whichever is earlier.”                            18 U.S.C.

§ 3582(c)(1)(A) (2018). If these exhaustion requirements are met,1 then the Court may reduce the

term of imprisonment “after considering the factors set forth in section 3553(a) to the extent that

they are applicable,” if the court finds “extraordinary and compelling reasons warrant such a

reduction . . . and that such a reduction is consistent with applicable policy statements issued by

the Sentencing Commission.” Id. The defendant bears the burden of establishing that he or she is

eligible for a sentence reduction. United States v. Jackson, No. 3:90-cr-85-MOC-DCK, 2021 WL

2226488, at *3 (W.D.N.C. June 2, 2021).

           As to the “applicable policy statements” the court must review in considering a sentence

reduction, the Fourth Circuit has recently concluded that, because the previously applicable policy

statement was not updated to address changes made in the First Step Act, there are no current

“applicable policy statements.” United States v. McCoy, 981 F.3d 271, 282 (4th Cir. 2020).



1
    The Government does not dispute that Defendant exhausted the administrative requirements for this motion.
Therefore, courts are free to consider any extraordinary and compelling reasons when determining

whether a sentence reduction is appropriate. Id. at 284. Nevertheless, while the previously

applicable policy statement is no longer “applicable” according to that term as used in Section

3582, it is still considered a helpful guidance. Id. at 282 n.7.

       Turning to the previously applicable policy statement, Section 1B1.13 of the United States

Sentencing Guidelines, extraordinary and compelling reasons that may justify a reduction of

sentence include: (i) that “[t]he defendant is suffering from a terminal illness” or (ii) that the

defendant is suffering from “a serious physical or medical condition,” “a serious functional or

cognitive impairment,” or “experiencing deteriorating physical or mental health because of the

aging process” which “substantially diminishes the ability of the defendant to provide self-care

within the environment of a correctional facility.”        U.S.S.G. § 1B1.13 cmt. n.1(A)(i)-(ii).

Extraordinary and compelling reasons could also include that the defendant is over sixty-five years

old, “is experiencing a serious deterioration in physical or mental health because of the aging

process,” and the defendant has served seventy-five percent of the term of imprisonment. Id.

§ 1B1.13 cmt. n.1(B).      The policy statement also specifies that, even if extraordinary and

compelling reasons warrant a sentence reduction, the Court must also find that “the defendant is

not a danger to the safety of any other person or to the community.” Id. at § 1B1.13(2).

       Here, Defendant has failed to establish extraordinary and compelling circumstances that

warrant a sentence reduction. None of the guidelines set forth in Section 1B1.13 justify a reduction

of sentence on the facts set forth by Defendant. Additionally, the mere existence of the COVID-

19 pandemic does not constitute extraordinary or compelling reasons for reduction of sentence.

See United States v. Day, 474 F. Supp. 3d 790, 806 (E.D. Va. 2020). Rather, the defendant must

show a “particularized susceptibility to the disease and a particularized risk of contracting the
disease at [her] prison facility.” United States v. Blevins, 832 F. App’x 192, 192 (4th Cir. 2020)

(per curium) (quoting United States v. Feiling, 453 F. Supp. 3d 832, 841 (E.D. Va. 2020)).

       Though some of Defendant’s health conditions may present a higher risk of contracting

COVID-19, the record supports that the Bureau of Prisons, and specifically Alderson FPC, are

well-equipped to address such alleged concerns. The Bureau of Prisons has developed a thorough

and comprehensive set of procedures and protocols to address COVID-19. That Defendant was in

a small percentage of inmates at Alderson FPC to contract COVID-19 does not undermine this

conclusion, especially given that she safely recovered. See United States v. Ferguson, No. 5:15-

CR-00018-KDB-DSC-1, 2020 WL 5300874, at *4 (W.D.N.C. Sept. 4, 2020). Rather, it supports

that Alderson FPC is adequately prepared to manage and handle Defendant’s concerns. See id. at

*5; United States v. Hartley, No. 5:13-CR-00046-KDB-DSC-1, 2020 WL 4926146, at *3

(W.D.N.C. Aug. 21, 2020). Moreover, Defendant declined a COVID-19 vaccination and has,

consequently, refused an opportunity to minimize any existing risk of contracting COVID-19. See

United States v. Feiling, No. 3:19cr112 (DJN), 2020 WL 5047064, at *7 (E.D. Va. Aug. 26, 2020).

In sum, Defendant has not established extraordinary and compelling reasons for sentence

reduction.

       Even if Defendant had established that extraordinary and compelling circumstances

supported a sentence reduction, the Section 3553(a) factors do not favor reducing her sentence.

The nature and circumstances of Defendant’s offense, her history and her characteristics, as well

as the need to reflect the seriousness of her offense, promote respect for the law, provide just

punishment, afford adequate deterrence, and protect the public all strongly favor the current

sentence. Based on a careful consideration of the facts and circumstances of this motion, the Court
concludes that Defendant’s Motion for Compassionate Release/Reduction of Sentence should be

DENIED.

              B. Motion to Appoint Counsel

       Lastly, the Court addresses Defendant’s Motion to Appoint Counsel.             There is no

constitutional right to the appointment of counsel in post-conviction criminal motions such as this

one. See Pennsylvania v. Finley, 481 U.S. 551, 555 (1987); United States v. Williamson, 706 F.3d

405, 416 (4th Cir. 2013). Courts have discretion to appoint counsel in proceedings under 18 U.S.C.

§ 3582 if the interests of justice so require. United States v. Legree, 205 F.3d 724, 730 (4th Cir.

2000). The Court does not find that the interests of justice so require in this case and declines to

appoint counsel on Defendant’s behalf. Therefore, the Motion to Appoint Counsel will be

DENIED.

       III.      ORDER

       IT IS THEREFORE ORDERED that the pro se Motion for Compassionate

Release/Reduction of Sentence (ECF Doc. 1336) is DENIED.

       IT IS FURTHER ORDERED that the pro se Motion to Appoint Counsel (ECF Doc.

1345) is DENIED.

       SO ORDERED.

                                            Signed: June 30, 2021
